


110 HR 5791 IH: National Guard and Reserve Readiness

U.S. House of Representatives
2008-04-15
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


	
		I
		110th CONGRESS
		2d Session
		H. R. 5791
		IN THE HOUSE OF REPRESENTATIVES
		
			April 15, 2008
			Ms. Shea-Porter (for
			 herself and Mr. Latham) introduced the
			 following bill; which was referred to the Committee on Armed Services
		
		A BILL
		To amend title 10, United States Code, to clarify the
		  effective date of active duty of members of the reserve components of the Armed
		  Forces receiving an alert order anticipating a call or order to active duty in
		  support of a contingency operation for purposes of entitlement to medical and
		  dental care as members of the Armed Forces on active duty.
	
	
		1.Short titleThis Act may be cited as the
			 National Guard and Reserve Readiness
			 Act of 2008.
		2.Effective date of
			 active duty for purposes of entitlement to active duty health care of members
			 of the reserve components of the Armed Forces receiving alert order
			 anticipating a call or order to active duty in support of a contingency
			 operationSubsection (d) of
			 section 1074 of title 10, United States Code, is amended to read as
			 follows:
			
				(d)(1)For purposes of this
				chapter, a member of a reserve component of the armed forces shall be treated
				as a member of the armed forces on active duty as follows:
						(A)On the date of the issuance of the
				alert order for the member's unit in anticipation of the mobilization of the
				unit for service for a period of more than 30 days in support of a contingency
				operation.
						(B)On the date of the issuance of the
				order providing for the assignment or attachment of the member to a unit
				subject to an alert order described in paragraph (1).
						(2)If the alert order for a member's
				unit (or the unit to which the member is assigned or attached) is rescinded,
				the member shall cease to be treated on active duty for purposes of this
				chapter as of the date of the issuance of the order rescinding such alert
				order.
					.
		
